Status of Application
1.	Acknowledgment is made of the amendments filed 03/22/2021. Upon entering the amendments, claims 10-11 are canceled, claims 14-20 are added, and claim 1 is amended. Claims 1-9 and 12-20 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive dental bulk blocks, and applicant's arguments show that the blocks of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the limitations previously indicated to render allowable claim 11 has been placed into independent claim 1 along with intervening claim 10. The remarks also show that the subject matter previously indicated to render allowable claim 7 has been placed into new independent claim 14 along with the limitations of intervening claim 6. As claims 12-13 were previously indicated to be allowable, these amendments show that only allowable claims remain in the application. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-9 and 12-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed dental bulk blocks and method of manufacturing a dental bulk block. Specifically, the prior art fails to teach a dental bulk block comprising a lithium dilicate main crystalline phase crystalloid that further has silica as a sub-crystal phase, said bulk block having a functional gradient in terms of crystalline size with respect to depth, and no interface at a crystalline size gradient value change point, and wherein the dental bulk block has a composition 60-83 wt% SiO2, 10-15 wt% Li2O, 2-6 wt% P2O5, 1-5 wt% Al2O3, 0.1-3 wt% SrO, 0.1-2 wt% ZnO, 1-5 wt% colorant, and 2.5-6 wt% of a Na2O/K2O mixture. The prior art also does not teach or suggest a dental bulk block comprising a lithium dilicate main crystalline phase crystalloid that further has silica as a sub-crystal phase, said bulk block having a functional gradient in terms of crystalline size with respect to depth, and no interface at a crystalline size gradient value change point, and wherein the bulk block has a light transmittance gradient with respect to depth within a range of 20-80% at a wavelength of 550 nm. The prior art additionally does not teach or suggest a method for manufacturing a dental bulk block comprising the step of forming a block having a shape and made from a glass comprising 60-83 wt% SiO2, 10-15 wt% Li2O, 2-6 wt% P2O5, 1-5 wt% Al2O3, 0.1-3 wt% SrO, 0.1-2 wt% ZnO, 1-5 wt% colorant, and 2.5-6 wt% of a Na2O/K2O mixture, and thereinafter heat treating said glass block at a temperature in the range of 400-850 °C so as to produce a temperature gradient in a depth temperature. 
The most relevant prior art references found are Borczuch-Laczka et al (US 9260342) and Petticrew (US 2005/0115460). The difference from instant claims is that while Borczuch-Laczka et al teaches a lithium silicate glass ceramic comprising lithium disilicate as main crystalline phase and a further silicate as second crystalline phase, and that has a temperature gradient applied thereto so as to intentionally produce a change in the crystalline phase in the material, Borczuch-Laczka does not teach or suggest a crystallite size gradient or a light transmittance gradient at 550 nm, nor does it teach or suggest each compositional limitation of amended claim 1 or instant claim 12. Petticrew teaches a lithium silicate glass ceramic and indicates that temperature of heat treatment process is used to set crystalline size, but does not teach a glass ceramic comprising lithium disilicate main phase along with silica sub-phase, or a glass ceramic meeting each compositional limitation of amended claim 1 or instant claim 12. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW21 May 2021